French, J.,
concurring in judgment only.
*123{¶ 34} This case boils down to a question of legislative intent: Did the General Assembly intend to punish a burglar the same as a burglar who rapes someone? Specifically, the court of appeals was required to determine whether the offenses of aggravated burglary and rape share a “similar import” under R.C. 2941.25. While I agree with the majority’s decision to remand this case for a similar-import determination, I disagree with the test the majority has articulated. I would determine the similar-import requirement by adopting the standard in Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306 (1932), which the vast majority of jurisdictions use, and which is essentially the same as the similar-import test used by this court for decades.
Multiple Punishments, Legislative Intent, and Blockburger
{¶ 35} The Fifth Amendment’s Double Jeopardy Clause protects only against the imposition of multiple criminal punishments for “ ‘the same offense, * * * and then only when such occurs in successive proceedings.’ ” State v. Washington, 137 Ohio St.3d 427, 2013-Ohio-4982, 999 N.E.2d 661, ¶ 10, quoting Hudson v. United States, 522 U.S. 93, 99, 118 S.Ct. 488, 139 L.Ed.2d 450 (1997). In a single criminal proceeding, the permissibility of multiple punishments is a question of legislative intent. Washington at ¶ 10.
{¶ 36} For over 80 years, the United States Supreme Court has determined whether two statutory provisions proscribe the “same offense” by using the rule established in Blockburger. “[WJhere the same act or transaction constitutes a violation of two distinct statutory provisions, the test to be applied to determine whether there are two offenses or only one, is whether each provision requires proof of a fact which the other does not.” Blockburger at 304. If the answer to this question is no, then the legislature intended for the conduct to be punishable as a single offense. Id.
{¶ 37} The Blockburger rule, also known as a same-elements test, “ ‘focuses on the statutory elements of the offense’ ” and not the particular facts of the case or the proof offered to establish the crimes. Albernaz v. United States, 450 U.S. 333, 338, 101 S.Ct. 1137, 67 L.Ed.2d 275 (1981), quoting Iannelli v. United States, 420 U.S. 770, 785, 95 S.Ct. 1284, 43 L.Ed.2d 616 (1975), fn. 17; see also United States v. Dixon, 509 U.S. 688, 704, 113 S.Ct. 2849, 125 L.Ed.2d 556 (1993) (rejecting a same-conduct test).
Blockburger and R.C. 2911.25’s “Similar Import’’ Requirement
{¶ 38} Like the Double Jeopardy Clause, R.C. 2941.25 does not prohibit multiple punishments simply because the offenses involve the same conduct. A same-conduct finding only begins the analysis; the court must then determine whether the offenses themselves share a “similar import.” R.C. 2941.25(A). Offenses with a “dissimilar import” do not merge, nor do offenses committed with a separate animus as to each. R.C. 2941.25(B). We unanimously reaffirmed *124these three bars to merger in Washington and recognized that offenses do not merge unless they involve (1) the “same conduct,” (2) a “similar import,” and (3) a single “animus.” Washington, 137 Ohio St.3d 427, 2013-Ohio-4982, 999 N.E.2d 661, at ¶ 12, quoting R.C. 2941.25(A) and (B).
{¶ 39} So when do offenses have similar import? We answered this question the same way “[f]or decades,” Washington at ¶ 13, in a manner very similar to the Blockburger test. Specifically, we compared the statutory elements of the offenses to determine whether “the elements ‘correspond to such a degree that the commission of one offense will result in the commission of the other.’ ” Washington at ¶ 13, quoting State v. Mitchell, 6 Ohio St.3d 416, 418, 453 N.E.2d 593 (1983), citing State v. Logan, 60 Ohio St.2d 126, 131, 397 N.E.2d 1345 (1979); see also State v. Preston, 23 Ohio St.3d 64, 65, 491 N.E.2d 685 (1986). This inquiry comports with the judicial doctrine of merger, which asks whether “ ‘one crime necessarily involves another.’ ” State v. Botta, 27 Ohio St.2d 196, 201, 271 N.E.2d 776 (1971), fn. 1, quoting 21 American Jurisprudence 2d 90 (1965).
{¶ 40} We did not overrule any of these cases in State v. Johnson, 128 Ohio St.3d 153, 2010-Ohio-6314, 942 N.E.2d 1061. As we clarified in Washington, the Johnson syllabus merely abandoned a “portion” of the similar-import analysis that we articulated in State v. Rance, 85 Ohio St.3d 632, 636, 710 N.E.2d 699 (1999). Washington at ¶ 9. Beyond the Johnson syllabus, however, “we were divided,” and not even a plurality agreed as to how to replace Ranee. Id. at ¶ 15. Blockburger Is the Best Barometer of Legislative Intent
{¶ 41} Ohio courts have had little difficulty relying on Blockburger when determining whether offenses constitute the same offense in the successive-prosecution context of the Double Jeopardy Clause, see State v. Zima, 102 Ohio St.3d 61, 2004-Ohio-1807, 806 N.E.2d 542, ¶ 41, and the vast majority of jurisdictions rely on Blockburger in the multiple-punishments context. See, e.g., State v. Cross, 362 S.W.3d 512, 520 (Tenn.2012) (describing the Blockburger test as the “majority view” in the multiple-punishments context); Jackson v. State, 291 P.3d 1274, 1278 (Nev.2012); People v. Ream, 481 Mich. 223, 238, 750 N.W.2d 536 (2008); United States v. Ehle, 640 F.3d 689, 696 (6th Cir.2011). To avoid any more confusion, I recommend using the Blockburger rule when determining whether offenses satisfy the similar-import prong of R.C. 2941.25.
{¶ 42} By contrast, the majority’s similar-import test does not examine legislative intent. Instead, it collapses into a single analysis that considers conduct dispositive and looks to the number of victims (at least in cases with victims) and the significance of the resulting harm. R.C. 2941.25 already requires subjective inquiries into the offender’s conduct and animus. A court must also determine whether the offenses, as defined by the legislature, share a similar import. “Because the statutory elements, not the particular facts of the case, are *125indicative of legislative intent, the focus must be on these statutory elements.” Ream at 238. “[T]he critical double jeopardy inquiry is not factual, ie., whether the same conduct is at issue in charges brought under different statutes, but legal, ie., ‘whether the “offense” — in the legal sense, as defined by Congress— complained of in one count is the same as that charged in another.’ ” United States v. Basciano, 599 F.3d 184, 198 (2d Cir.2010), quoting United States v. Chacko, 169 F.3d 140, 146 (2d Cir.1999). We succinctly put a same-conduct interpretation to rest a century ago: “The words ‘same offense’ mean same offense, not the same transaction, not the same acts, not the same circumstances or same situation.” State v. Rose, 89 Ohio St. 383, 386, 106 N.E. 50 (1914).
{¶ 43} I recognize that comparison of elements is not a one-size-fits-all solution to determine the legislative import of two or more offenses. But just as it is unnecessary to apply the Blockburger test where there exists a clearer indication of legislative intent, Missouri v. Hunter, 459 U.S. 359, 367, 103 S.Ct. 673, 74 L.Ed.2d 535 (1983), this court has recognized that it is unnecessary to compare the elements of offenses in cases in which the legislative import may be apparent on the face of a statute itself. See, e.g., State v. Childs, 88 Ohio St.3d 558, 561, 728 N.E.2d 379 (2000); State v. Brown, 119 Ohio St.3d 447, 2008-Ohio-4569, 895 N.E.2d 149, ¶ 37; State v. Miranda, 138 Ohio St.3d 184, 2014-Ohio-451, 5 N.E.3d 603, ¶ 10.
{¶ 44} The perpetuation of a single fact-based test will continue to move Ohio further from the prevailing view while producing uneven and flawed interpretations of R.C. 2941.25. Accordingly, I disagree with the majority’s test and would adopt the Blockburger rule.